DISSENTING OPINION OF
OGATA, J.,
WITH WHOM RICHARDSON, C.J., JOINS
The majority concludes that the record does not support the district court’s judgment of guilt. I respectfully dissent.
In my view, the record does support the trial court’s judgment of guilt. On appeal the test is whether there is substantial evidence in the record to sustain the findings of the trier of fact, in this case the trial judge. State v. Rocker, 52 Haw. 336, 475 P.2d 684 (1970); State v. Kekaualua, 50 Haw. 130, 433 P.2d 131(1967). Reading and interpreting the record here and considering it most favorably to the appellee, I find substantial evidence to support the trial court’s finding and judgment of guilt.